Exhibit 10.10c

Effective as of December 31, 2012 (the “Effective Date”)

SolarCity Corporation

3055 Clearview Way

San Mateo, CA 94127

 

  RE: Revolving Credit Agreement – Consent in connection with Debt Service
Coverage Ratio, National Bank of Arizona Deposit Account, and Elmsford Landlord
Waiver

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of September 10,
2012 (the “Revolving Credit Agreement”) among SolarCity Corporation, a Delaware
corporation (“Borrower”), the guarantors thereunder, the Lenders thereunder
(“Revolving Lenders”), Bank of America, N.A., as administrative agent (in such
capacity, “Revolving Facility Agent,” and together with the Revolving Lenders
signatory hereto and Borrower, collectively, the “Parties”), and Merrill Lynch,
Pierce, Fenner & Smith incorporated, as sole lead arranger and sole book
manager, as such agreement has been modified pursuant to letter agreements dated
as of September 28, 2012, October 12, 2012, and November 9, 2012, respectively.
All capitalized terms used but not defined herein shall have the meanings given
to them in the Revolving Credit Agreement.

 

  A. In accordance with Section 7.11(a) of the Revolving Credit Agreement,
Borrower is required to maintain a Debt Service Coverage Ratio as of the end of
any fiscal quarter of Borrower (including, but not limited to, the fiscal
quarter ending March 31, 2013 (the “1Q2013 Test Period”)) of at least 1.25:1.00.
The Borrower desires to amend the Revolving Credit Agreement to explicitly
exempt the 1Q2013 Test Period from the requirements of Section 7.11(a) thereof
effective as of the Effective Date. Borrower hereby certifies that the
information in Exhibit A attached hereto is true and correct in all material
respects. Borrower acknowledges that Revolving Facility Agent and Revolving
Lenders are relying on the truth and accuracy of the information in Exhibit A in
connection with their consent to amend the Revolving Credit Agreement to exempt
the 1Q2013 Test Period from the requirements of Section 7.11(a) thereof The
Parties agree that, upon the execution and delivery of this letter by all
Parties, Section 7.11(a) shall be deemed to be so amended, effective as of the
Effective Date.

 

  B.

In accordance with Section 6.18(c) and Section 6.18(d) of the Revolving Credit
Agreement, Borrower was required to provide, on or before December 31, 2012, a
Qualifying Control Agreement for each deposit account maintained by any Loan
Party at any financial institution. Borrower informed the Revolving Facility
Agent and Revolving Lenders that Borrower’s deposit account number AC0566015439
at the National Bank of Arizona (such account, the “NBA Account”) is a reserve
account securing the Tax Equity Commitment of an Excluded Subsidiary and that
Borrower cannot deliver a Qualifying Control Agreement for the NBA Account
without violating the applicable Tax Equity Document. Thus, Borrower desires to
amend the Revolving Credit Agreement to



--------------------------------------------------------------------------------

  explicitly exempt the NBA Account from the requirements of Section 6.18(c) and
Section 6.18(d) thereof, effective as of the Effective Date. The Parties agree
that, upon the execution and delivery of this letter by all Parties,
Sections 6.18(c) and 6.18(d) shall be deemed to be so amended, effective as of
the Effective Date.

 

  C. In accordance with that certain Consent Regarding Elmsford Landlord Waiver
letter agreement dated as of November 9, 2012 by and among the Parties, Borrower
was required to (i) on or before December 9, 2012, deliver a duly executed
landlord waiver (the “Elmsford Landlord Waiver”) with respect to the warehouse
facility located at 203 Ridgewood Drive, Elmsford, New York 10523 (the “Elmsford
Premises”) in form and substance reasonably satisfactory to the Revolving
Facility Agent; or (ii) on or before December 31, 2012, provide evidence, in
form and substance reasonably satisfactory to the Revolving Facility Agent, that
the aggregate value of the personal property Collateral located at the Elmsford
Premises does not exceed $1,000,000. Borrower informed the Revolving Facility
Agent and Revolving Lenders that Borrower is unable to deliver the Elmsford
Landlord Waiver in form reasonably satisfactory to the Revolving Facility Agent.
Borrower requested, and by their execution and delivery of this letter, each of
the Parties acknowledges, confirms and agrees, to waive the obligation of
Borrower to deliver the Elmsford Landlord Waiver.

 

  D. For purposes of clarification, by their execution and delivery of this
letter, each of the Parties acknowledges, confirms and agrees that to the extent
an estoppel letter, consent or waiver is required to be delivered to the
Revolving Facility Agent pursuant to Section 6.14(c) of the Revolving Credit
Agreement, the Borrower is required only to use “commercially reasonable
efforts” to obtain such estoppel letters, consents or waivers under
Section 6.14(c)(ii)(y)(B) of Revolving Credit Facility.

The consents set forth above shall be effective only in this specific instance
and for the specific purpose for which they are given, and such consents shall
not entitle Borrower to any other or further consent or waiver in any similar or
other circumstances. The consents set forth above shall be limited precisely as
written and shall not be deemed to (a) be a waiver or modification of any other
term or condition of the Revolving Credit Agreement or any other Loan Document
(as defined in the Revolving Credit Agreement) or (b) prejudice any right or
remedy which Revolving Facility Agent or Revolving Lenders may now have or may
have in the future under or in connection with the Revolving Credit Agreement or
any Loan Document (as defined in the Revolving Credit Agreement).

This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart of
this letter agreement by telefacsimile or other electronic transmission shall be
equally as effective as delivery of an original executed counterpart of this
letter agreement. Any party delivering an executed counterpart of this letter
agreement by telefacsimile or other electronic transmission shall also deliver
an original executed counterpart of this letter agreement, but the failure to do
so shall not affect the validity, enforceability or binding effect of this
letter agreement.

 

2



--------------------------------------------------------------------------------

Please acknowledge your acknowledgment, consent and agreement to the requests
and statements herein, please sign this letter agreement where indicated in the
space below and return to us.

 

Very truly yours,

BANK OF AMERICA, N.A.,

as Agent

By:  

 /s/ Dora Brown

Name: Dora Brown Title: Vice President

 

Consent Letter

(Revolving Facility)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Revolving Agent

By:  

 /s/ Thomas R. Sullivan

Name: Thomas R. Sullivan Title: Senior Vice President Date: 5/9/13

 

Consent Letter

(Revolving Facility)



--------------------------------------------------------------------------------

BRIDGE BANK, NATIONAL ASSOCIATION,

as a Revolving Lender

By:  

 /s/ Molly Hendry

Name: Molly Hendry

Title: Vice President

Date: 5/10/13

 

Consent Letter

(Revolving Facility)



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Revolving Lender

By:  

 /s/ Mikhail Faybusovich

Name: Mikhail Faybusovich Title: Authorized Signatory Date:   By:  

 /s/ Tyler Smith

Name: Tyler Smith Title: Authorized Signatory Date:  

 

Consent Letter

(Revolving Facility)



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as a Revolving Lender By:  

 /s/ Mona Maitra

Name: Mona Maitra

Title: Vice President

Date: 5/8/13

 

Consent Letter

(Revolving Facility)



--------------------------------------------------------------------------------

ACKNOWLEDGED, AGREED AND CONSENT TO:

SOLARCITY CORPORATION,

as Borrower

By:  

 /s/ Robert Kelly

Name: Robert Kelly Title: Chief Financial Officer

 

Consent Letter

(Revolving Facility)